Title: From Thomas Jefferson to John Hartwell Cocke, 24 November 1824
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Nov. 24. 24.
On the reciept of your liberal donation of 60. D. for the purchase of the Polyglot bible for the University I wrote to Messrs Cummings & Hilliard of Boston to know if the book was still on hand, and, if it were, to send it to us, and the price should be immediately remitted to them. I have recieved for answer that it was sold before the reciept of my letter. I now therefore return you the same bills, with acknolegemints on behalf of the University of your benevolence towards it. the post between us being very indirect I will put this into the hands of mr Garrett for safer conveyance.You will have learnt thro’ the public papers mr Gilmer’s arrival at N. York, where he is detained by sickness. he has engaged 5. professors 1. antt languages. 2. Modern do 3. Mathematic’s. 4. Natl philosophy. 5. Anatomy we must have a meeting as soon as practicable to appoint those wanting. I shall refer to our brethren of the legislature to name a day, as early as may be convenient to themselves and to notify us of it. I salute you with great friendship & respectTh: Jefferson